DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 14, and 17 is/are rejected under 35 U.S.C. 102a as being anticipated by Kobayashi et al. (US 2020/0387758).
Referring to Claim 1, Kobayashi teaches an electronic device, comprising:
a processor (paragraph 95 and 200 fig. 1); and
a memory (paragraph 95), configured to store instructions executable by the processor,
wherein the processor is configured to implement, during execution, a method for information processing, comprising:
receiving, from a wearable device, an operation request comprising request information of an operation requested to be executed on the electronic device (paragraph 233 where the input unit 100 of fig. 1 or wearable device receives input from a user and transmits request to the mobile device);

executing the operation on the electronic device, in response to said determining (paragraph 233 noting the operation of output unit of mobile device 300 of fig. 1).
Claim 9 has similar limitations as claim 1.
Referring to Claims 6 and 14, Cho also teaches unlocking the electronic device (paragraph 139).
Referring to Claim 17, Cho also teaches a non-transitory computer-readable storage medium, wherein instructions in the storage medium, when executed by a processor of an apparatus for information processing, enable the apparatus to execute the method for information processing (paragraph 164).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 8, 10, 11, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0020081) in view of Kobayashi.
Referring to Claim 7, Cho teaches a wearable device, comprising:

a memory (paragraph 166), configured to store instructions executable by the processor,
wherein the processor is configured to implement, during execution, a method for information processing, comprising:
monitoring a preset operation acting on display information displayed on the wearable device (paragraph 80 noting that the motion is the preset operation); and
sending an operation request to an electronic device in response to the preset operation being detected (paragraph 79 where check signal is the request).
Cho does not teach wherein the operation request comprises request information of an operation requested to be executed on the electronic device, and the operation request is used for instructing the electronic device to execute, based on the display information, the operation requested to be executed on the electronic device requested by the operation request.
Kobayashi teaches wherein the operation request comprises request information of an operation requested to be executed on the electronic device (paragraph 233 where the input unit 100 of fig. 1 or wearable device receives input from a user and transmits request to the mobile device), and the operation request is used for instructing the electronic device to execute, based on the display information, the operation requested to be executed on the electronic device requested by the operation request (paragraph 233 noting operation input and the operation of processing device 200 of fig. 1 and output device 300 of fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of 
Referring to Claim 15, Cho teaches a method of information processing, executed by a wearable device, and comprising:
monitoring a preset operation acting on display information displayed on the wearable device (paragraph 80 noting that the motion is the preset operation); and
sending an operation request to an electronic device in response to the preset operation being detected (paragraph 79 where check signal is the request).
Cho does not teach wherein the operation request comprises request information of an operation requested to be executed on the electronic device, and the operation request is used for instructing the electronic device to execute, based on the display information, the operation requested to be executed on the electronic device requested by the operation request. Kobayashi teaches wherein the operation request comprises request information of an operation requested to be executed on the electronic device (paragraph 233 where the input unit 100 of fig. 1 or wearable device receives input from a user and transmits request to the mobile device), and the operation request is used for instructing the electronic device to execute, based on the display information, the operation requested to be executed on the electronic device requested by the operation request (paragraph 233 noting operation input and the operation of processing device 200 of fig. 1 and output device 300 of fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kobayashi to the device of Cho in order to better increase the capabilities of wearable devices.

receiving, from the wearable device, the operation request carrying a second information identifier (paragraph 79); and wherein the executing the operation on the electronic device comprises:
executing, based on the push message, the operation requested by the operation request, when the second information identifier is matched with the first information identifier (paragraph 81).
Cho does not teach the operation request comprising the request information of the operation requested to be executed on the electronic device. Kobayashi teaches the operation request comprising the request information of the operation requested to be executed on the electronic device (paragraph 233). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kobayashi to the device of Cho in order to better increase the capabilities of wearable devices.
Referring to Claims 3 and 11, Cho also teaches enabling the electronic device to display the push message, when the first information identifier is matched with the second information identifier (see 321 of fig. 3); and
displaying, on a display interface for the push message, an interface change produced by the operation requested by the operation request (paragraph 78 noting the modified received notification).

Wherein in response to that the operation requested by the operation request is a collecting operation, and executing the operation on the electronic device comprises: entering the target application associated with the push message, and collecting information corresponding to the push message to a set storage space; or
wherein the operation requested by the operation request is a marking operation, and said executing the operation on the electronic device comprises: entering the target application associated with the push message, marking information corresponding to the push message and storing the marked information corresponding to the push message (paragraph 91 showing the acquiring of information also known as collecting).
Referring to Claims 8 and 16, Cho also teaches receiving, from the electronic device, a push message and a first information identifier of the push message (paragraph 77 noting that the notification to the external device is the push message); wherein the display information comprises the push message sent by the electronic device, the operation request comprises a second information identifier of the push message (paragraph 79), and the electronic device can match the first information identifier with the second information identifier (paragraph 81).
Referring to Claim 19, Cho also teaches a non-transitory computer-readable storage medium, wherein instructions in the storage medium, when executed by a 
Claim 18 has similar limitations as claim 2.
Claim 20 has similar limitations as claim 16.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Kobayashi and further in view of Lam et al. (US 9,807,544).
Referring to Claims 4 and 12, the combination of Cho and Kobayashi does not teach the operation requested by the operation request comprising one of the following:
in response to a target application associated with the push message having not been installed, installing the target application, and entering the installed target application to execute the operation requested by the operation request; or
in response to the target application associated with the push message needing to be updated, updating the target application, and entering the updated target application to execute the operation requested by the operation request.
Lam teaches the operation requested by the operation request comprising one of the following:
in response to a target application associated with the push message having not been installed, installing the target application, and entering the installed target application to execute the operation requested by the operation request; or
in response to the target application associated with the push message needing to be updated, updating the target application, and entering the updated target application to execute the operation requested by the operation request (see col. 13, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648